Case 1:21-mj-00092-ZMF Document1 Filed 01/16/21 Page 1 of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Columbia
United States of America ) ;
Vv. ) Case: 1:21-mj-00092
COUY GRIFFIN ) Assigned To : Faruqui, Zia M.
DOB: XX/XX/XXXX ) Assign. Date : 1/16/2021
) Description: Complaint w/ Arrest Warrant
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.

Complainant’s signature

 

Detective Scott Brown, MPD

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means). 6 ; We Zia M. Faruqui

Date: 01/15/2021 2021.01.15 22:05:19 -05'00'

 

Judge's signature

City and state: Washington, District of Columbia Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 
